Title: From George Washington to Nathaniel Stevens, 13 April 1781
From: Washington, George
To: Stevens, Nathaniel


                        
                            Sir
                            Head Quarters New Windsor April 13th 1781
                        
                        You will be pleased to point out to the Quarter Master Genl at what Places there are any quantities of Public
                            Rum deposited, & concert Measures with him for the transportation of an immediate supply to the Army. I am Sir
                            Your Humble Servt
                    